         14-10030-tmd Doc#78 Filed 04/30/19 Entered 04/30/19 12:42:40 Pg 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                                       Case No. 14-10030-TMD
          PIERRE CHRYSOLITHE DOSSA

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Deborah B. Langehennig, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

          1) The case was filed on 01/06/2014.

          2) The plan was confirmed on 03/27/2014.

          3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

          5) The case was completed on 01/29/2019.

          6) Number of months from filing to last payment: 61.

          7) Number of months case was pending: 64.

          8) Total value of assets abandoned by court order: NA .

          9) Total value of assets exempted: $29,685.00.

          10) Amount of unsecured claims discharged without payment: $0.00.

          11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
     14-10030-tmd Doc#78 Filed 04/30/19 Entered 04/30/19 12:42:40 Pg 2 of 4




Receipts:

       Total paid by or on behalf of the debtor           $101,770.00
       Less amount refunded to debtor                          $10.00

NET RECEIPTS:                                                                              $101,760.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $1,771.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $5,614.66
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $7,385.66

Attorney fees paid and disclosed by debtor:              $1,179.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANTA BANK CORP             Unsecured      2,686.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC        Unsecured         778.00        747.53            0.00           0.00       0.00
CACH LLC                      Unsecured            NA       3,700.88        3,700.88        699.78        0.00
CACH LLC                      Unsecured            NA       3,700.88            0.00           0.00       0.00
CAPITAL ONE NA                Unsecured            NA         778.56            0.00           0.00       0.00
CAVALRY SPV I LLC             Unsecured      1,450.00       1,450.39             NA            0.00       0.00
CFS II                        Unsecured     11,375.00            NA              NA            0.00       0.00
CHASE/BEST BUY                Unsecured           1.00           NA              NA            0.00       0.00
CITIBANK                      Unsecured      2,655.00            NA              NA            0.00       0.00
CREDIT CONTROL LLC            Unsecured     18,234.03            NA              NA            0.00       0.00
CREDIT FIRST NA               Unsecured      1,511.00       1,511.35            0.00           0.00       0.00
CREDIT MANAGEMENT INC         Unsecured         104.00           NA              NA            0.00       0.00
DEPARTMENT OF EDUCATION       Unsecured     10,871.68     11,109.33        11,109.33      2,100.59        0.00
DEPARTMENT STORES NATIONAL BA Unsecured      4,685.00            NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured         217.84        217.84             NA            0.00       0.00
ENHANCED RECOVERY CORPORATI Unsecured           117.00           NA              NA            0.00       0.00
FINANCIAL CORP OF AMERICA     Unsecured      1,190.00            NA              NA            0.00       0.00
FRY'S ELECTRONICS             Unsecured      4,590.00            NA              NA            0.00       0.00
GE CAPITAL RETAIL BANK        Unsecured      1,457.00            NA              NA            0.00       0.00
GREENBURY VILLAGE HOMEOWNER Secured          1,930.00       1,315.00        1,315.00      1,315.00        0.00
IC SYSTEM INC                 Unsecured         429.00           NA              NA            0.00       0.00
LAW OFFICE OF JOE PEZZUTO LLC Unsecured      4,251.16            NA              NA            0.00       0.00
LIBERTY SAVINGS BANK FSB      Unsecured     86,635.00            NA              NA            0.00       0.00
LONGHORN CAR-TRUCK RENTALS IN Secured       13,016.00            NA              NA            0.00       0.00
LONGHORN CAR-TRUCK RENTALS IN Secured       17,262.00            NA              NA            0.00       0.00
LONGHORN CAR-TRUCK RENTALS IN Secured        7,750.00            NA              NA            0.00       0.00
LVNV FUNDING LLC              Unsecured      2,679.00            NA              NA            0.00       0.00
LVNV FUNDING LLC              Unsecured         880.00           NA              NA            0.00       0.00
MICHAEL J ADAMS PC            Unsecured      9,682.91            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN Unsecured       3,282.00            NA              NA            0.00       0.00
MUNICIPAL SERVICES BUREAU     Unsecured         281.91           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
    14-10030-tmd Doc#78 Filed 04/30/19 Entered 04/30/19 12:42:40 Pg 3 of 4




Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
PALOMAR ASSOCIATES              Unsecured      4,525.00            NA           NA             0.00        0.00
PINNACLE CREDIT SERVICES        Unsecured      6,300.00            NA           NA             0.00        0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured      1,135.00            NA           NA             0.00        0.00
TEXAS TOLLWAYS CSC              Unsecured          89.39           NA           NA             0.00        0.00
TX TAG CUSTOMER SERVICE CENTE   Unsecured          35.37           NA           NA             0.00        0.00
WELLS FARGO BANK                Unsecured      5,403.00       5,403.62          NA             0.00        0.00
WELLS FARGO BANK NA             Secured      144,683.43    151,008.08          0.00      79,890.30         0.00
WELLS FARGO BANK NA             Secured       11,100.00     10,368.67     10,368.67      10,368.67         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00         $79,890.30                   $0.00
      Mortgage Arrearage                               $10,368.67         $10,368.67                   $0.00
      Debt Secured by Vehicle                               $0.00              $0.00                   $0.00
      All Other Secured                                 $1,315.00          $1,315.00                   $0.00
TOTAL SECURED:                                         $11,683.67         $91,573.97                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $14,810.21           $2,800.37                  $0.00


Disbursements:

       Expenses of Administration                            $7,385.66
       Disbursements to Creditors                           $94,374.34

TOTAL DISBURSEMENTS :                                                                      $101,760.00




UST Form 101-13-FR-S (9/1/2009)
      14-10030-tmd Doc#78 Filed 04/30/19 Entered 04/30/19 12:42:40 Pg 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Deborah B. Langehennig
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
